In an action to recover on a promissory note, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Hurowitz, J.), entered September 12, 1988, as denied its motion for summary judgment pursuant to CPLR 3213.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, and the matter is remitted to the Supreme Court, Kings County, for further proceedings, including the determination of attorneys’ fees.
We conclude that the Supreme Court erred in denying the plaintiff’s motion for summary judgment pursuant to CPLR 3213 based on a promissory note executed by the defendants *923and upon which the defendants are in default. The defendants’ papers submitted in opposition to the plaintiffs motion merely contain unsubstantiated allegations of representations made by the plaintiffs representatives at unspecified dates and by unnamed persons. These conclusory and vague allegations are clearly insufficient to defeat the motion (see, Faustini v Darth Provisions Co., 131 AD2d 809). Upon remittal, the Supreme Court shall determine the amount of reasonable attorneys’ fees to be awarded pursuant to the provision in the note awarding such fees to the plaintiff in a successful action on the debt. Mollen, P. J., Brown, Lawrence and Spatt, JJ., concur.